Appeal from an order of the Supreme Court at Special Term, held in and for Clinton County on July 18, 1952, which denied relator’s petition and dismissed a writ of habeas corpus. On October 23, 1946, relator was convicted of the crime of grand larceny, second degree, by the County Court of Queens County after a trial at which he was represented by assigned counsel. An information was then filed pursuant to section 1943 of the Penal Law, charging relator with the commission of a prior felony, the nature of which does not appear from the records herein. Relator admitted he was the same person named in this information, and he was thereupon sentenced as a second felony offender, and is now serving a sentence of five to ten years at Clinton State Prison. Relator now contends that his indictment and conviction for grand larceny on October 23, 1946, was illegal and void in that the value of the property stolen, an automobile, was misrepresented as being $150, whereas the ceiling price established by the Office of Price Administration for such a model automobile was $70, which, he alleges, would make the crime committed a misdemeanor and not a felony. The court had jurisdiction of the crime and of the defendant, and habeas corpus is not available to review at this time the value of the stolen property. Order unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.